          Case 1:19-cr-10081-IT Document 807 Filed 09/15/21 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA                          )
                                                   )
                v.                                 )   No. 19-cr-10081-IT
                                                   )
 DONNA HEINEL, et al.,                             )
                                                   )
                        Defendants                 )

             GOVERNMENT’S OPPOSITION TO DEFENDANTS’
    MOTION TO SUPPRESS CONSENSUAL WIRETAP RECORDINGS (DKT. 791)

       The defendants’ motion to suppress should be denied because it is untimely and legally

meritless given the plain language of Title III.

       Incredibly, the defendants claim that they only learned the pertinent facts underlying their

motion in mid-August, 2021, when the government filed a Notice and Motion Regarding

Authentication in United States v. Abdelaziz, 19-cr-10080-NMG (Dkt. 2099). However, as they

concede, all of the facts were “set forth in the discovery” in this case (Dkt. 791 at 3), which the

defendants received in April 2019. Indeed, by letter, dated April 25, 2019, the government

explicitly told the defendants that the discovery included “wiretap and consensual recordings” and

“consent forms signed by Singer.” That discovery included the consensually recorded phone calls

they seek to suppress, the consent form signed by William “Rick” Singer and his attorney that the

government provided to AT&T, and the pertinent wiretap filings. Moreover, by letter dated March

13, 2020, the government explained to the defendants the history of the wiretap and consensual

recordings in this case. See Dkt. 791-1 at 16. The defendants do not identify any fact that they

could not have known had they reviewed the discovery in the two and a half years that they have

possessed it, and they have no good excuse for not filing their motion by this Court’s deadline of

August 16, 2021, which the defendants proposed jointly with the government.
            Case 1:19-cr-10081-IT Document 807 Filed 09/15/21 Page 2 of 15




       In fact, the defendants learned nothing new in August 2021, except that the defendants in

Abdelaziz were seeking to suppress consensual recordings based on the same flawed interpretation

of Title III that Heinel and Vavic now present to this Court. Their arguments, like those in

Abdelaziz, necessarily fail given the plain language of 18 U.S.C. §§ 2511(2)(c) and 2511(3)(b)(ii).

In those sections, Title III explicitly allows a telecommunications provider to divulge cellular

phone communications with the consent of one of the parties to the communication.              The

consensual interceptions in this case were routine and lawful. The defendants’ late-filed and

legally frivolous motion should be denied.

I.     RELEVANT BACKGROUND

       A.       The Wiretaps and the Consensually Recorded Calls

       On September 21, 2018, law enforcement agents approached Singer based on information

gathered from, among other things, four consecutive 30-day wiretaps of his phone number ending

in -8802. The last of those court-authorized wiretaps was set to expire on September 29, 2018.

       On September 27, 2018, after conferring with his attorney, Singer signed a consent and

acknowledgement form stating: “I consent to the interception and recording of any and all

communications made by me over all telephones, cellular or otherwise, provided to or made

available to me by law enforcement agents in connection with actions taken by me in connection

with law enforcement agents.” Dkt. 791-1 at 12 (emphasis added). Singer and his attorney each

signed the consent form in the presence of federal agents. Id. The government provided the signed

consent form to Singer’s phone provider, AT&T, together with a letter noting that, in accordance

with 18 U.S.C. § 2511(2)(c), “consent of one of the parties to a communication is sufficient under

the law to permit monitoring without court order.” Dkt. 791-1 at 6. The letter was inadvertently



                                                2
            Case 1:19-cr-10081-IT Document 807 Filed 09/15/21 Page 3 of 15




dated September 20, 2018, but the consent form was dated September 27, and the consensual

interceptions did not begin until after AT&T received the consent form.

       On October 2, 2018, in the application to seal the final Title III wiretap and to postpone

inventories, the government informed the court that Singer had begun cooperating, that he had

consented to the recording of his calls, and that the court-authorized interceptions of his phone that

had commenced pursuant to the court’s most recent renewal of the wiretap on August 30, 2018,

had therefore “ceased at midnight of September 27, 2018” (two days before it was scheduled to

expire). Dkt. 791-1 at 2–3. At the direction of law enforcement, Singer proceeded to make

consensually recorded calls from his phone to the defendants and others, and the government

intercepted and monitored those calls with technical assistance from AT&T. See id. at 3 and 8-9.

       Based partly on evidence in those calls, the defendants were indicted on March 5, 2019.

Dkt. 1. Contemporaneously, defendants in the parallel case (19-cr-10080) were arrested on

complaints that detailed some of the consensual interceptions at issue here. On April 25, 2019,

the government produced discovery concerning the Title III wiretaps and the consensually

recorded calls to Heinel and Vavic. The production included Exhibits A, B, and D to the

defendants’ motion to suppress: the motion to seal submitted to the Hon. Allison D. Burroughs,

the letter submitted to AT&T, and the consent form signed by Singer and his attorney.

       B.       The Court’s Deadline for Motions to Suppress

       On February 8, 2021, Chief Magistrate Judge Kelley set a deadline of July 15, 2021, for

all discovery motions. On July 30, 2021, the Court ordered the parties to meet and confer and to

propose a “briefing schedule for any additional motions that will not delay trial.” Dkt. 736. On

August 5, 2021, the parties proposed a schedule, and the Court adopted the parties’ joint proposal

on August 10, 2021, imposing a filing deadline of August 16, 2021 for all motions pursuant to Fed.

                                                  3
          Case 1:19-cr-10081-IT Document 807 Filed 09/15/21 Page 4 of 15




R. Crim. P. 12(b), including motions to suppress. Dkt. 751. During a conference on August 10,

2021, the Court also inquired whether there would be any additional motions other than expected

motions to dismiss and for severance. On August 16, 2021, the defendants filed the expected

motions to dismiss and for severance. Dkts. 758 and 759 and 761 and 762.

       On August 31, 2021, the defendants in Abdelaziz filed a motion to suppress the consensual

recordings. On September 1, 2021, Heinel and Vavic moved for leave to file the instant motion,

and after the Court granted leave, they filed it on September 2, 2021.

       On September 10, 2021, the court in Abdelaziz denied the parallel motion to suppress,

holding that the interceptions at issue fall within the consent exception of 18 U.S.C. § 2511(2)(c)

and that “[r]egardless of whether AT&T is covered by § 2511(c), a wire provider such as AT&T

is a ‘person’ as that term is defined in 18 U.S.C. § 2510(6) [and thus its] assistance would be

encompassed within the exception contained in § 2511(2)(d).” United States v. Abdelaziz, No. 19-

cr-10080-NMG, Order, slip op. at 4 (D. Mass. Sept. 10, 2021).1

II.    ARGUMENT

       The defendants’ motion to suppress the consensually recorded calls between Singer and

the defendants should be denied for at least three reasons. First, it is untimely, and the defendants

cannot demonstrate good cause for the delay. Second, Title III expressly exempts consensual

interceptions from its scope, and Singer both explicitly and impliedly consented to the interception

and recording of his phone calls. Third, suppression is not warranted under the good-faith doctrine.




1
 18 U.S.C. § 2511(2)(d) states, “It shall not be unlawful under this chapter for a person not
acting under color of law to intercept a wire, oral, or electronic communication where such
person is a party to the communication or where one of the parties to the communication has
given prior consent to such interception . . . .”
                                                  4
               Case 1:19-cr-10081-IT Document 807 Filed 09/15/21 Page 5 of 15




          A.       The Motion Is Untimely and the Defendants Cannot Demonstrate Good Cause

          The Court need not and should not consider the defendants’ motion to suppress because it

is untimely. Under Fed. R. Crim. P. 12(c)(3), “[i]f a party does not meet the deadline for making

a Rule 12(b)(3) motion, the motion is untimely.” Such an untimely motion may be considered

only if “the party shows good cause” for the delay. Id. Recently, the First Circuit has affirmed

the denial of a motion to suppress as untimely that was filed shortly after the district court’s

deadline for Rule 12(b) motions passed, even where the defendant presented at least a colorable

justification for the delay. In United States v. Arias, Chief Judge Saylor denied the defendant’s

motion for leave to file a motion to suppress wiretap evidence as untimely where newly-appointed

CJA counsel missed the deadline by two weeks. See Arias, No. 13-10263-FDS, Dkt. 226 (D.

Mass. May 7, 2015). In affirming, the First Circuit concluded that the district court correctly

“denied [the defendant’s] third suppression motion because it had been filed more than two weeks

after the previously imposed deadline for making such a finding.” United States v. Arias, 848 F.3d

504, 513-14 (1st Cir. 2017); see also United States v. Sweeney, 887 F.3d 529, 534 (1st Cir. 2018)

(affirming denial of motion to suppress as untimely where it was filed shortly before trial); United

States v. Walker-Couvertier, 860 F.3d 1, 9 & n.1 (1st Cir. 2017) (explaining that, under Rule

12(c)(3), the First Circuit deems waived and declines to review an untimely motion to suppress

that is not excused by good cause, even where the district court denied the motion on the merits

after finding the motion untimely).2 In Arias, the defendant had the excuse—which the First

Circuit rejected—that he had new counsel, with whom he had only been conferring for a relatively

short time. Defendants Heinel and Vavic have no such excuse.




2
    Unless otherwise noted herein, all internal citations, quotation marks, and alterations are omitted.
                                                      5
            Case 1:19-cr-10081-IT Document 807 Filed 09/15/21 Page 6 of 15




       The defendants claim that they only uncovered the basis for their motion when the

government filed a certification of authenticity in the Abdelaziz case. Dkt. 791 at 3. That is no

excuse. The certification, sworn by a Supervisory Special Agent of the FBI, adds nothing to the

discovery that the defendants received in April 2019. Rather, it states that phone providers are

statutorily required to “have the ability to perform electronic surveillance pursuant to a court order

or other lawful authorization” (e.g., consent, discussed below), and that Supervisory Special Agent

Jamaal King can authenticate the Title III and consensual recordings from June 2018 to March

2019 that were stored in the FBI’s telephony collection system. Dkt. 791-1 at 8-10, ¶¶ 3, 4, 7.

Since April 2019, the defendants have had ample time to review, among other things, (i) the

complete set of Title III wiretap calls and the consensually recorded calls, (ii) all sealed court

filings in connection with the wiretap, including the motion to seal appended as Exhibit A to their

present motion, and (iii) the letter to AT&T and Singer’s consent form appended as Exhibits B and

D to their motion. From those documents, it was abundantly clear that AT&T provided technical

assistance for the consensual interceptions, based on Singer’s consent, after the court-authorized

wiretap ended. The recently filed authenticity certification adds nothing to what the defendants

should have already known from discovery. Accordingly, the sole basis the defendants provide

for their untimely filing is not only insufficient to establish “good cause,” it is also untrue. Their

motion should be denied as untimely under Fed. R. Crim. P. 12(c)(3).

       B.       Title III Does Not Require a Court Order for Consensually Intercepted Calls,
                and Singer Both Expressly and Impliedly Consented to Interception

       Singer’s express and implied consent to the government’s monitoring of his phone triggers

the statutory exclusion for consensual interceptions from Title III.

       Title III of the Omnibus Crime Control and Safe Streets Act of 1968 (“Title III”), 18 U.S.C.

§§ 2510 et seq., “prohibits the interception of telephone conversations, subject to certain
                                             6
          Case 1:19-cr-10081-IT Document 807 Filed 09/15/21 Page 7 of 15




exceptions, without a court order.” United States v. Lewis, 406 F.3d 11, 14 (1st Cir. 2005) (citing

18 U.S.C. §§ 2511, 2518); accord United States v. Roy, 349 F. Supp. 2d 60, 62 (D. Mass. 2003)

(Gorton, J.). The law prescribes requirements that law enforcement must satisfy to engage in

“covert,” that is non-consensual, surveillance. See Dalia v. United States, 441 U.S. 238, 240 &

nn. 1–2 (1979) (“All types of electronic surveillance have the same purpose and effect: the secret

interception of communications.”) (emphasis added). But as the First Circuit has explained,

“Congress, in its wisdom, chose to insert a myriad of exceptions and restrictive definitions into

Title III, purposely leaving certain wire communications unprotected.” United States v. v. Diaz-

Diaz, 433 F.3d 128, 134 (1st Cir. 2005) (quoting Griggs-Ryan v. Smith, 904 F.2d 112, 116 (1st

Cir. 1990)).

       Consent is one of those myriad of exceptions to Title III’s prohibitions on interception

absent court authorization. Specifically, Section 2511(2)(c) provides the consent exception to Title

III’s requirements:

       It shall not be unlawful under this chapter for a person acting under color of law to
       intercept a wire, oral, or electronic communication, where such person is a party to
       the communication or one of the parties to the communication has given prior
       consent to such interception.

18 U.S.C. § 2511(2)(c). Or as Justice O’Connor has more plainly explained, Section 2511(2)(c)

expressly excludes consensual recordings from Title III’s scope and “authorizes telephone calls to

be monitored if one party to the call consents to the monitoring.” United States v. Conley, 531

F.3d 56, 58 (1st Cir. 2008) (O’Connor, J.). Thus, “if [one party] granted consent to monitoring of

his calls, their introduction into evidence would not violate [Title III].” Id. (affirming denial of

motion to suppress). This is unsurprising: if the interception is by consent, then it is not secret to

the party whose phone is being intercepted.


                                                  7
          Case 1:19-cr-10081-IT Document 807 Filed 09/15/21 Page 8 of 15




       Section 2511(2)(c)’s exclusion of consensually recorded communications from Title III’s

requirements has been repeatedly applied in the First Circuit and this District in a variety of

contexts. See, e.g., United States v. Font-Ramirez, 944 F.2d 42, 47 (1st Cir.2005) (“The statute

permits the taping of conversations without [court] approval if a person who is a party to the

conversation gives prior consent.”); see also Lewis, 406 F.3d at 14 (affirming denial of motion to

suppress consensually recorded calls); United States v. Footman, 215 F.3d 145, 154–55 (1st Cir.

2000) (“It is settled law [under Title III] that only one party need consent to the interception of the

calls.”); United States v. Pratt, 913 F.2d 982, 986–87 (1st Cir. 1990) (“While it is certainly true,

as a general rule, that eavesdropping and wiretapping are permissible only with probable cause

and a warrant, under federal law, consent of one party to a conversation is sufficient to permit a

person acting under color of law to lawfully intercept a wire, oral, or electronic communication.”);

Griggs-Ryan, 904 F.2d at 116 (applying the “Title III exclusion applicable where one of the parties

to the communication has given prior consent to such interception”); Novak v. United States, No.

10-11975-RGS, 2012 WL 170885, at *1 n.4 (D. Mass. Jan. 20, 2012) (finding argument that

consensually recorded calls were inadmissible under Title III “doomed from the outset” because

“[t]he consent exemption to Title III renders its exclusionary provisions inapplicable when one of

the parties to the communication has given prior consent to such interception”); United States v.

Sanchez, No. 05-10235-GAO, 2007 WL 9718522, at *3 (D. Mass. Sept. 7, 2007) (denying motion

to suppress because individual, “after agreeing to cooperate and set up a cocaine buy with

[defendant], consented to let [agents] listen in on his conversations as they were being conducted”).

Accordingly, it is well-settled that “evidence obtained from a consensual wiretap conforming to

18 U.S.C. § 2511(2)(c) is admissible” without implicating Title III. United States v. Adams, 694

F.2d 200, 201 (9th Cir. 1982), cert. denied, 462 U.S. 1118 (1983).

                                                  8
          Case 1:19-cr-10081-IT Document 807 Filed 09/15/21 Page 9 of 15




       Against this backdrop, the defendants effectively ask this Court to rewrite Title III and

create new law. Specifically, they contend that regardless of consent, a telecommunications

company, which is an electronic communications service as defined by the statute, 18 U.S.C.

§ 2510(15),3 cannot divulge information to law enforcement without a court order or a special

certification under 18 U.S.C. § 2511(2)(a). Dkt. 791 at 9. In other words, the defendants maintain,

if an individual consents to interception, and law enforcement uses, for example, a tape recorder,

Title III is not implicated due to the consent exclusion. But, according to the defendants, if the

individual consents to the disclosure of communications by a telecommunication company to law

enforcement, and the telecommunications company does so, Section 2511(2)(c)’s exclusion from

Title III for consensual interceptions evaporates, and law enforcement must obtain a court order to

execute consensual interceptions.

       That is not the law. Unsurprisingly, the defendants cite no case suggesting that there is

such an unwritten exception to Section 2511(2)(c)’s explicit authorization of consensual

interceptions, and the government is unaware of any such precedent. See, e.g., Adams, 694 F.2d

at 201 (“[E]vidence obtained from a consensual wiretap conforming to 18 U.S.C. § 2511(2)(c) is

admissible . . . .”). Nor do the defendants have any explanation for the parallel exception in 18

U.S.C. § 2511(3)(b), which states: “[An] entity providing electronic communication service to the

public may divulge the content of any such communication . . . with the lawful consent of the

originator or any addressee or intended recipient of such communication.”              18 U.S.C.


3
 Section 2510(15) defines “electronic communication service” as “any service which provides to
users thereof the ability to send or receive wire or electronic communications.” 18 U.S.C.
§ 2510(15) (emphasis added). All parties agree that AT&T is an electronic communication
service. See also In re United States for Order for Disclosure of Telecomms. Records, 405 F.
Supp. 2d 435, 445 (S.D.N.Y. 2005) (concluding that cellular telephone service that the customer
uses and to which the subscriber subscribes is an ‘electronic communication service’ under section
2510(15)).
                                                 9
         Case 1:19-cr-10081-IT Document 807 Filed 09/15/21 Page 10 of 15




§ 2511(3)(b)(ii); see also United States v. Councilman, 418 F.3d 67, 83 (1st Cir. 2005) (“Section

2511(3), in turn, authorizes a communication service provider to divulge a communication to one

other than the recipient in four specified circumstances [lists them, including consent].” (emphasis

added); Shubert v. Metrophone, Inc., 898 F.2d 401, 406 (3d Cir. 1990) (applying 18 U.S.C.

§ 2511(3)(a) in a civil action in the context of cellphone communications).

       Even the case law cited by the defendants refutes their argument. They cite In re

Application of the United States, 128 F. Supp. 3d 478 (D.P.R. 2015)),4 but in that case, the court

explained that Title III “authorizes law enforcement to conduct wiretaps without court approval

where permission is given by one party to the communication.” Id. at 483 (emphasis added).

Because the individual in that case consented to monitoring, the court explained that “law

enforcement officers here do not need an order authorizing or approving the interception of

electronic communications to and from [the] Target Phone, because § 2511(2)(c) allows law

enforcement officials to intercept oral, wire, or electronic communications without [court]

approval if . . . a party to the conversation gives prior consent.” Id. at 482 (emphasis added). In

that case, the issue before the court was the phone provider’s refusal to provide technical assistance

for the consensual interceptions without a court order, and the court thus ordered the provider to

do so under to Fed. R. Crim. P. 41, precisely because the court did not have authority under Title

III to order a consensual wiretap. See id. at 484.

       Likewise, in a recent case in the Eastern District of New York, the court found that it lacked

authority under Title III or the All Writs Act to order a phone company to facilitate a consensual



4
 The defendants include a “cf.” citation to a decision in this District, where the court addressed a
non-consensual Title III wiretap, which is not implicated by the defendants’ motion. See United
States v. Rodriguez, No. 17-10066-IT, 2018 WL 988054, at *4 (D. Mass. Feb. 20, 2018) (“It is for
the court, and not the service provider, to decide whether interception is warranted.”).
                                                 10
         Case 1:19-cr-10081-IT Document 807 Filed 09/15/21 Page 11 of 15




wiretap where the company refused, but that the government did not need such an order to obtain

the phone company’s voluntary assistance in light of the consent. See In re Application of the

United States, 256 F. Supp. 3d 246 (E.D.N.Y. 2017). The court wrote: “It is no criticism to

observe that the government has not met its burden [under Title III] to secure an order permitting

the interception of communications for the simple reason that no such order is legally required

under the circumstances. The Witness having provided consent, the government is within its rights

to intercept the Witness’s communications without a court order.” Id. at 251 n.6 (citing 18 U.S.C.

§ 2511(2)(c)).

       Here, the defendants argue that law enforcement must obtain court-authorization under

Title III to obtain technical assistance from a provider in executing a consensual wiretap. But no

court has ever reached that conclusion. To the contrary, courts have held that not only does law

enforcement not need court-authorization to execute a consensual wiretap under Section

2511(2)(c), but also that Title III does not provide courts the authority to order such consensual

wiretaps where providers decline to assist. See In re Application of the United States, 128 F. Supp.

3d at 483 (“Title III also does not appear to provide the necessary authority for me to order provider

cooperation.”). In other words, the defendants suggest the government should have asked the court

to do something courts have held it cannot do under Title III.

       Furthermore, the defendants argue that AT&T was barred by Title III from voluntarily

complying with the request to provide technical assistance with the consensual interceptions,

contending that service providers may only do so based on either an order or certification for

provider assistance pursuant to 18 U.S.C. § 2511(2)(a)(ii). However, as noted above, the Abdelaziz

court rejected this argument as inconsistent with the plain language of Section (2)(d), which allows

“a person not acting under color of law to intercept a wire or electronic communication . . . where

                                                 11
         Case 1:19-cr-10081-IT Document 807 Filed 09/15/21 Page 12 of 15




one of the parties to the communication has given prior consent to such interception.” 18 U.S.C.

§ 2511(2)(d); see also Abdelaziz, Order, slip op. at 4.

       Moreover, 18 U.S.C. § 2511(3) expressly permits “an entity providing electronic

communication service” to divulge the contents of any communication “with the lawful consent

of the originator or any addressee or intended recipient of such communication.” 18 U.S.C.

§ 2511(3)(b)(ii). Such consent was obtained from Singer, the undisputed originator and recipient

of every call over the monitored phone, and notice of that consent was provided to AT&T before

AT&T assisted with the interceptions. Title III also grants a service provider complete immunity

against liability for any civil or criminal violation under the statute where the provider made a

“good faith determination that section 2511(3) . . . of this title permitted the conduct complained

of.” 18 U.S.C. § 2520(d)(3). Thus, AT&T’s voluntary assistance was permissible according to

the plain language of Title III. Taken as a whole, Title III plainly recognizes that its protections

do not apply with party consent, and the defendants cite no authority providing that Title III’s

multiple consent provisions are null and void if an electronic communication service provides

technical assistance.

       Perhaps recognizing the weakness of their legal argument on consent under Title III, the

defendants fall back to a semantic argument that Singer did not actually consent to monitoring.

Dkt. 791 at 16. This is a frivolous argument, and tellingly, the defendants do not discuss the law

on consent under Section 2511(2)(c) as applied to Singer, because it flatly contradicts their

argument. It is “settled law in the First Circuit and elsewhere that Title III affords safe harbor” for

both “explicit consent” and “implied consent.” Gilday v. Dubois, 124 F.3d 277, 297 (1st Cir.

1997). As this Court has held, it is also “settled law” that “the consent exemption under Title III

is construed broadly.” Roy, 349 F. Supp. 2d at 63 (Gorton, J.). Here, there is no question that

                                                  12
         Case 1:19-cr-10081-IT Document 807 Filed 09/15/21 Page 13 of 15




Singer provided express written consent for law enforcement to monitor his phone calls. He and

his attorney signed a consent and acknowledgement form stating: “I consent to the interception

and recording of any and all communications made by me over all telephones, cellular or

otherwise, provided to or made available to me by law enforcement agents in connection with

actions taken by me in connection with law enforcement agents.” Dkt. 791-1 at 12 (emphasis

added). The First Circuit has found explicit consent “unambiguous” in similar circumstances. See,

e.g., United States v. Footman, 215 F.3d 145, 155 (1st Cir. 2000) (finding “unambiguous[]”

explicit consent where inmate signed a form indicating that he understood that any use of the

telephone, except in calling an attorney, would be subject to monitoring).

       Given the unambiguous consent on the form sent to AT&T, which the defendants have had

since April 2019, the defendants retreat to word play, contending that Singer did not consent to

monitoring of his personal phone, but rather only to monitoring of phones given to him by law

enforcement. Not true. The consent on the form encompasses “all telephones, cellular or

otherwise, provided to or made available to me by law enforcement agents in connection with

actions taken by me in connection with law enforcement agents.” Law enforcement agents only

“made available” one phone for Singer to make calls at the agents’ direction. It was his personal

phone, which the agents allowed Singer to use so that he could continue to conduct his business

as part of the government’s proactive, covert investigation. Moreover, even assuming the consent

form Singer and his attorney both signed somehow did not encompass his personal cell phone

(which it did), Singer gave implied consent to the interception and recording of calls over this

device by making calls to the defendants at the direction of, and using ruses designed by, law

enforcement agents. “In the Title III milieu as in other settings, consent inheres where a person’s

behavior manifests acquiescence or a comparable voluntary diminution of his or her otherwise

                                                13
         Case 1:19-cr-10081-IT Document 807 Filed 09/15/21 Page 14 of 15




protected rights.” Griggs-Ryan, 904 F.2d at 116. Implied consent is “inferred from surrounding

circumstances indicating that the party knowingly agreed to the surveillance,” including “language

or acts which tend to prove . . . that a party knows of, or assents to, encroachments on the routine

expectation that conversations are private.” Id. at 116–17 (finding implied consent given repeated

actual and constructive notice of monitoring). By repeatedly making calls at the direction of law

enforcement, on a phone that he knew was being intercepted and recorded, Singer consented.

       C.      Suppression Is Not Warranted Under the Good-Faith Doctrine

       Even were the Court to conclude that the defendants have demonstrated good cause for

their untimely suppression motion (which they have not), and even were the Court to conclude

either that (i) law enforcement was required to obtain a court-authorized Title III wiretap order

despite Singer’s consent, or that (ii) Singer did not validly consent, suppression would nevertheless

be unwarranted. No court has ever construed Section 2511(2)(c) to hold that judicial authorization

is required for consensual interceptions. Nor has any court, to the government’s knowledge, ever

found that a consent form signed by both an individual and his attorney was insufficient to trigger

Section 2511(2)(c)’s exclusion of consensual interceptions from Title III. Accordingly, the

government acted in good faith by executing the consensual interceptions in accordance with

Section 2511(2)(c) and First Circuit precedent broadly construing consent and holding that Title

III’s requirements are not implicated by consensual wiretaps. See, e.g., United States v. Rose, 914

F. Supp. 2d 15, 23 (D. Mass. 2012) (Gorton, J.) (citing Davis v. United States, 564 U.S. 229 (2011))

(denying motion to suppress, and explaining that “the last resort of suppression [wa]s not

warranted [] because the agents did not exhibit deliberate, reckless, or grossly negligent disregard”

and because they “rel[ied] on the consensus of lower courts and a common-sense reading of

Supreme Court doctrine”). “To penalize the government when it acts in good faith is unlikely to

                                                 14
         Case 1:19-cr-10081-IT Document 807 Filed 09/15/21 Page 15 of 15




have a deterrent effect on future ‘misconduct.’” United States v. Vest, 842 F.2d 1319, 1334 (1st

Cir. 1988) (rejecting dismissal based on the government’s good faith, but legally incorrect, belief

in the legality of playing a recording to a grand jury in violation of Title III).

III.    CONCLUSION

        For the foregoing reasons, the defendants’ motion to suppress should be denied.

                                                        Respectfully submitted,

                                                        NATHANIEL R. MENDELL
                                                        Acting United States Attorney

                                                    By:/s/Kriss Basil
                                                       KRISTEN A. KEARNEY
                                                       LESLIE A. WRIGHT
                                                       KRISS BASIL
                                                       Assistant United States Attorneys




                                   CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing.

                                                        /s/Kriss Basil
                                                        KRISS BASIL




                                                  15
